Information Disclosure Statement
Information Disclosure Statement received 06/17/2020, 08/18/2020, 11/05/2020, and 02/02/2021 have been reviewed and considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence with Zachary Higbee on October 20, 2020.

The application has been amended as follows:
In the Title
A LEARNING USER INTERFACE APPARATUS, COMPUTER PROGRAM PRODUCT, AND METHOD
In the Claims
75. (Currently Amended) The apparatus of Claim 42, wherein dividing the plurality of dynamic icons along the horizontal axis with the second plurality of dynamic icons therebetween comprises moving the first subset of the plurality of dynamic icons upwards for presentation of the second layer and moving the second subset of the plurality of dynamic icons downward for presentation of the second layer.

the horizontal axis with the second plurality of dynamic icons therebetween comprises moving the first subset of the plurality of dynamic icons upwards for presentation of the second layer and moving the second subset of the plurality of dynamic icons downward for presentation of the second layer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Objections to the Drawings have been withdrawn in light of Applicant’s amendments and arguments.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 39-50, 56, and 59-92 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Vinna et al. (US 9,720,564 B1), previously cited Germann et al. (US 2010/0083173 A1), and newly cited McFarland et al. (US 2009/0077217 A1). Vinna teaches at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor (Vinna, Col. 15 Ln. 66-67 & Col. 16 Ln. 1-4); generating a dynamic interface comprising a plurality of selectable dynamic icons representing a plurality of items (Vinna, Col. 7 Ln. 45-50, Col. 7 Ln. 45-50 and Col. 7 Ln. 61-67 & Col. 8 Ln. 1-7); wherein the plurality of dynamic icons are configured to be selectable by a user (Vinna, Col. 8 Ln. 37-38); simultaneously presenting each of the plurality of dynamic icons 
Germann teaches wherein presenting the second layer comprises shifting the plurality of dynamic icons by moving at least one of a first portion of the plurality of dynamic icons in a first direction and moving at least one of a second portion of the plurality of dynamic icons in a second direction different than the first direction, such that the second plurality of dynamic icons are positioned between two or more of the plurality of dynamic icons on the interface, including between the at least one of the first portion of the plurality of dynamic icons and the at least one of the second portion of the plurality of dynamic icons (Germann, [0200] and Fig. 7), wherein the first portion of the plurality of dynamic icons comprises a first row of at least two of the plurality of dynamic icons and the second portion of the plurality of dynamic icons comprises a second row of at least two of the plurality of dynamic icons (Germann, [0200] and Fig. 7), wherein the first row and first axis are parallel to the second row and second axis (Germann, [0200] and Fig. 7), and wherein the first direction and the second direction are perpendicular to the first axis and the second axis (Germann, [0200] and Fig. 7).
McFarland teaches defining a first axis extending therebetween (McFarland, Fig. 24) and defining a second axis therebetween (McFarland, Fig. 24).



Cited NPL reference U (cited 10/21/2020 in PTO-892) teaches a visualization of categorical data by setting up parallel layers and visually indicating how they interact with one another, but does not teach or suggest the recited limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.W./            Examiner, Art Unit 3684                                                                                                                                                                                            
                                                                                                                                                                               
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684